t c summary opinion united_states tax_court carlos sada jr and amanda sada petitioners v commissioner of internal revenue respondent docket no 11362-08s filed date carlos sada jr and amanda sada pro sese brooke s laurie for respondent dawson judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated references to sections other than sec_7463 are to the internal_revenue_code code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case respondent determined the following deficiencies in petitioners’ federal income taxes and accuracy-related_penalties under sec_6662 for and year deficiency dollar_figure big_number big_number accuracy-related_penalty sec_6662 dollar_figure dollar_figure dollar_figure respondent filed an amended answer asserting that petitioners are liable for an increased deficiency in income_tax of dollar_figure a dollar_figure increase and an increased penalty under sec_6662 of dollar_figure a dollar_figure increase for and an increased deficiency in income_tax of dollar_figure a dollar_figure increase and an increased penalty under sec_6662 of dollar_figure a dollar_figure increase for after concessions by the parties the issues to be decided are 2the parties agree that subject_to the limitations in sec_221 petitioners are allowed deductions for a student_loan interest payments of dollar_figure in dollar_figure in and dollar_figure in and b tuition and fees expenses of dollar_figure in petitioners omitted dollar_figure of interest_income from texas state bank on their return and petitioners have substantiated charitable_contributions of dollar_figure in dollar_figure in and dollar_figure in whether petitioners are entitled to deductions claimed on schedules c profit or loss from business sole_proprietorship of their and federal_income_tax returns whether petitioners had gross_receipts from a trade_or_business as reported on schedules c of their and returns whether depreciation petitioners claimed on their return is subject_to sec_1245 recapture in whether petitioners are liable for self-employment taxes on the gross_receipts reported on schedules c of their and returns and on gain realized on the sale of sec_1245 property in if any whether petitioners are entitled to deduct under sec_213 medical_expenses of dollar_figure for and whether petitioners are liable for accuracy-related_penalties under sec_6662 for the years at issue background some of the facts have been stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners are married individuals who filed joint federal_income_tax returns for and petitioners resided in texas when their petition was filed they have two children who were age sec_12 and at the time of trial petitioner amanda sada mrs sada is a teacher and was employed as such during the years at issue petitioner carlos sada mr sada has a bachelor of science degree he has been selling cars for or years during the years at issue he worked as a new car sales manager at boggus ford as such he was entitled to purchase under the ford d plan one or two new cars each year at dollar_figure over the invoice cost plus tax title and license during the years at issue mr sada purchased new vehicles from boggus ford kept them for about a year and then traded them in on the purchase of newer vehicles the trade-in allowances he received for the old vehicles were less than the balances owed on the loans obtained to purchase the old vehicles he obtained sufficient financing on the purchase of the new vehicles to pay off the balance owed on the old vehicles over the amount of the trade-in allowance mr sada and his wife used the vehicles for commuting and other personal daily activities but they kept a for sale sign on each vehicle from the time of purchase until mr sada traded it in on a new one although mr sada’s employment with boggus ford generally did not involve selling used cars he negotiated the selling_price of the vehicles he traded in petitioners reported the purchases and sales of the vehicles as mr sada’s business activity on schedules c of their and federal_income_tax returns mr sada owned two toyota sequoias--a desert-colored sequoia which he had purchased for dollar_figure in date at which time it had an odometer reading of miles the desert sequoia and another the second sequoia for which the record does not disclose the date of purchase purchase_price color or odometer reading at time of purchase he also owned a isuzu trooper which he had purchased used for dollar_figure to dollar_figure in in he sold the trooper in a cash transaction for dollar_figure making a profit of dollar_figure on date mr sada traded in the desert sequoia for a gold ford expedition which he purchased for dollar_figure he received a dollar_figure allowance for the desert sequoia and financed the balance of the purchase_price the desert sequoia had an odometer reading of big_number miles and a 3mr sada asserts that he owned only one toyota sequoia in respondent’s brief respondent agrees that petitioners did not own the second sequoia however motor_vehicle purchase orders from boggus ford dated date and date indicate that carlos sada traded in a toyota sequoia serial number ending on the gold ford expedition that he acknowledges he purchased in and he traded in a toyota sequoia serial number ending on a white ford expedition that he acknowledges he purchased in mr sada also stipulated that he traded in the second sequoia on the white expedition respondent’s concession is clearly contrary to the stipulation and to the facts that we have found are established by the record and we shall disregard it see 93_tc_181 payoff amount of dollar_figure at the time of the trade-in at the time of the purchase the gold expedition had an odometer reading of miles mr sada purchased two vehicles in in date mr sada traded in the second sequoia for a white expedition he purchased the white expedition for dollar_figure he received a dollar_figure allowance from the trade-in of the second sequoia towards the purchase_price and financed the balance the second sequoia had an odometer reading of big_number miles and a payoff amount of dollar_figure at the time of the trade-in the white expedition had an odometer reading of miles at the time of purchase in date mr sada traded in the gold expedition on a gray expedition he purchased the gray expedition for dollar_figure he received a dollar_figure allowance from the trade-in of the gold expedition towards the purchase_price and financed the balance the gold expedition had an odometer reading of big_number miles and a payoff amount of dollar_figure at the time of the trade-in the gray expedition had an odometer reading of miles at the time of purchase and big_number miles on date mr sada purchased two vehicles in date he purchased a white ford fusion for dollar_figure he paid dollar_figure down and financed the balance he also traded in the white expedition on a black ford f-250 which he purchased for dollar_figure he received a dollar_figure allowance from the trade-in of the white expedition and financed the balance at the time of trade-in the white expedition had an odometer reading of big_number miles and a payoff amount of dollar_figure petitioners reported income on their and returns as follows dollar_figure wages salaries tips etc interest business income schedule c big_number big_number big_number big_number big_number big_number total income big_number big_number big_number adjustments adjusted_gross_income big_number big_number big_number big_number dollar_figure dollar_figure -- dollar_figure big_number petitioners filed an amended_return for reducing their adjusted_gross_income to dollar_figure for a dollar_figure overstatement of wages petitioners reported gross_receipts expenses and net losses on the purchases and sales of the vehicles on schedules c of their and federal_income_tax returns as follows income gross_receipts cost_of_goods_sold gross_profit expenses advertising car truck expenses dollar_figure dollar_figure big_number big_number big_number -- big_number big_number dollar_figure dollar_figure -- -- big_number big_number -- -- -- big_number depreciation insurance legal professional services office expense rent equipment repairs maintenance supplies meals entertainment cell phone internet roadrunner computer total expenses big_number big_number big_number big_number big_number big_number -- big_number big_number big_number big_number -- big_number -- -- -- -- big_number big_number -- -- big_number big_number big_number big_number big_number -- -- -- big_number big_number big_number net profit loss big_number big_number big_number big_number mr sada did not include the dollar_figure he received on the sale of the isuzu trooper in the gross_receipts for mr sada reported the vehicles as 3-year_property on form sec_4562 depreciation and amortization including information on listed_property attached to his joint returns for through the depreciation petitioners claimed for included a special depreciation allowance of dollar_figure and general depreciation of dollar_figure for property placed_in_service in the depreciation petitioners claimed for included a special depreciation allowance of dollar_figure and general depreciation of dollar_figure for property placed_in_service in and macrs depreciation of dollar_figure for assets place in service before the depreciation petitioners claimed for included a special depreciation allowance of dollar_figure and general depreciation of dollar_figure for property placed_in_service in and macr sec_4 depreciation of dollar_figure for property placed_in_service before the depreciation petitioners claimed for included a special depreciation allowance of dollar_figure and general depreciation of dollar_figure for property placed_in_service in and macrs depreciation of dollar_figure for property placed_in_service before on their and returns petitioners claimed the following deductions on schedule a itemized_deductions schedule a medical dental1 taxes interest gifts to charity total deductions -- dollar_figure big_number big_number big_number -- dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number big_number 1total medical_expenses dollar_figure for over percent of adjusted_gross_income dollar_figure for in addition to the itemized_deductions claimed on schedules a petitioners claimed deductions for student_loan interest of dollar_figure for and dollar_figure for educator expenses of dollar_figure each year tuition and fees of dollar_figure for and domestic_production activities of dollar_figure for petitioners also claimed child tax_credits of dollar_figure for and and dollar_figure for 4macrs refers to the modified accelerated_cost_recovery_system generally macrs is used to depreciate any tangible_property placed_in_service after on date respondent mailed to petitioners a statutory_notice_of_deficiency for and disallowing their deductions for business_expenses claimed on schedules c and increasing their taxable_income by dollar_figure for dollar_figure for and dollar_figure for as a result of the disallowance of the deductions for the business_expenses respondent determined that mr sada was subject_to self- employment_taxes of dollar_figure for dollar_figure for and dollar_figure for on the gross_receipts reported on the schedules c and was entitled to a deduction each year for one-half of the self- employment_tax respondent also disallowed petitioners’ itemized_deductions claimed on schedules a for medical_expenses of dollar_figure claimed for and charitable_contributions of dollar_figure dollar_figure and dollar_figure claimed respectively for and the disallowance of those itemized_deductions increased petitioners’ taxable_income by dollar_figure for dollar_figure for and dollar_figure for the adjustments to petitioners’ total income caused the following computational adjustments the tuition_and_fees_deduction for the student_loan_interest_deduction for the child tax_credits for and and the education credits for and were disallowed in full and the child_tax_credit for was reduced to dollar_figure additionally respondent determined that petitioners were not liable for the alternative_minimum_tax reported for discussion i income loss from activity of buying and selling vehicles mr sada contends that he purchased the vehicles during the years at issue with the purpose of selling them at a profit and properly reported the activity on schedules c of his tax returns for the years at issue he therefore argues that the expenses claimed on the schedules c are deductible to the contrary respondent asserts that mr sada has not established that the expenses were incurred_in_a_trade_or_business within the meaning of sec_162 or for the production_of_income within the meaning of sec_212 respondent asserts that the expenses are personal expenses deductions for which are disallowed by sec_262 a claimed schedule c expenses taxpayers generally may deduct expenses that are ordinary and necessary in carrying_on_a_trade_or_business sec_162 taxpayers also generally may deduct expenses that are ordinary and necessary for the production_or_collection_of_income or the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_212 and further while business_expenses and expenses related to income-producing property are currently deductible a taxpayer is not entitled to deduct a capital_expenditure ie an amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate sec_263 but may be allowed a depreciation deduction if the property is used in a trade_or_business or is held_for_the_production_of_income sec_167 see 503_us_79 personal_living_and_family_expenses on the other hand generally may not be deducted to any extent unless otherwise expressly allowed in the code eg state and local real_property_taxes are deductible pursuant to sec_164 sec_262 the prohibitions of sec_262 regarding deductibility of personal expenses take precedence over the allowance provisions of sec_162 and sec_212 418_us_1 66_tc_515 affd 591_f2d_1273 9th cir as stated by the supreme court in 480_us_23 not every income-producing and profit-making endeavor constitutes a trade_or_business t o be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit sec_1_263_a_-2 income_tax regs generally provides the cost of acquisition of property having a useful_life substantially beyond the taxable_year is a capital_expenditure in order to be deductible vehicle expenses must be incurred in the pursuit of a trade_or_business sec_162 expenses_incurred in commuting from a residence to a business or in the course of other personal_use are nondeductible personal expenses sec_262 59_tc_456 similarly automobile depreciation is permitted as a deduction only if and to the extent that the automobile is used in the pursuit of a trade_or_business or for the production_of_income sec_167 the ownership and maintenance of the property must relate primarily to a business or profit-making endeavor rather than a personal purpose 55_tc_94 48_tc_358 if the acquisition and maintenance of property such as an automobile are primarily profit motivated and personal_use is distinctly secondary and incidental deductions for maintenance_expenses and depreciation will be permitted if acquisition and maintenance are motivated primarily by personal considerations deductions are disallowed and if substantial business and personal motives exist allocation becomes necessary 275_f2d_578 7th cir affg tcmemo_1958_104 intl artists ltd v commissioner supra pincite deihl v commissioner tcmemo_2005_287 mann v commissioner tcmemo_1981_684 if allocation is necessary the deduction for allocable business use in such cases is computed by reference to the ratio of time or space devoted to business as compared with total use intl artists ltd v commissioner supra pincite over the years courts have considered a variety of factors in determining the taxpayer’s primary purpose for holding property including the taxpayer’s purpose in acquiring the property and the duration of his ownership the purpose for which the property was subsequently held the taxpayer’s everyday business and the relationship of income from the property to total income the frequency continuity and substantiality of the sales the extent to which the taxpayer used advertising promotion or other activities to increase sales and the time and effort the taxpayer habitually devoted to the sales 417_f2d_905 5th cir 89_tc_467 raymond v commissioner tcmemo_2001_96 neal t baker enters inc v commissioner tcmemo_1998_302 nadeau v commissioner tcmemo_1996_427 tollis v commissioner tcmemo_1993_63 affd without published opinion 46_f3d_1132 6th cir although these factors may aid the finder of fact in determining on the entire record the taxpayer’s primary purpose for holding property they have no independent significance and individual comment on each factor is not necessary or required cottle v commissioner supra pincite see also 615_f2d_171 5th cir hay v commissioner tcmemo_1992_409 mr sada asserts that he purchased the vehicles intending to make a profit by selling them at the manufacturer’s suggested retail price over his employee bargain_purchase price as an experienced new car salesman mr sada had reason to know that a new car purchaser most often can negotiate a price that is less than the manufacturer’s suggested retail price indeed it is not unusual for new car dealers to advertise a promotional price below the manufacturer’s suggested retail price moreover the new vehicles became used once mr sada drove them off the car lot mr sada merely placed for sale signs on the vehicles and did not use any other advertising promotion or other activities to increase sales he made no effort toward and devoted no time to the sales other than driving the vehicles for commuting and other personal purposes mr sada held the vehicles for more than a year and he and mrs sada used the vehicles solely for personal purposes he traded in the used vehicles on new ones and did not sell them to end users the frequency continuity and substantiality of the sales are consistent with usual consumer ownership and do not show a profit-making motive although mr sada may have hoped to make profits on the sales of his vehicles that is not sufficient to convert inherently_personal expenses into deductible business_expenses 36_tc_852 affd 309_f2d_143 5th cir see also finney v commissioner tcmemo_1980_23 because the automobile was used percent of the time for personal reasons any business deductions with respect to that automobile taken on the taxpayers’ joint_return for the taxable years in issue were properly denied under sec_262 we note that had we found that mr sada was in the trade_or_business of selling the vehicles or held them for the production_of_income sec_274 and sec_280f provide further limitations with potential bearing on business-related deductions claimed under sec_162 or sec_167 pursuant to sec_274 no deduction or credit is allowed with respect to any listed_property within the meaning of sec_280f unless the taxpayer substantiates by adequate_records or sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of the use of the property and the business_purpose of the expense sec_274 vaksman v commissioner 6the purchase of a personal vehicle is analogous to the purchase of a residence although people who buy residential property generally are interested in making a later profitable sale the purchase or construction of a personal_residence generally is not considered a transaction entered into for profit a loss sustained on the sale of residential property purchased or constructed by the taxpayer for use as his personal_residence and so used by him up to the time of the sale is not deductible under sec_165 sec_1_165-9 income_tax regs tcmemo_2001_165 affd 54_fedappx_592 5th cir sec_280f limits the allowable_amount of depreciation for listed_property to a multiple equal to the percentage of actual business use a j concrete pumping inc v commissioner tcmemo_2001_42 sec_1_280f-2t temporary income_tax regs fed reg date pursuant to sec_280f and ii passenger automobiles and any other_property used as a means of transportation are listed_property subject_to the strict substantiation requirements of sec_274 cellular telephones are also listed_property subject_to the strict substantiation requirements of sec_274 mr sada failed to submit any documentation to establish the business use of his cellular telephone similarly mr sada has failed to provide any evidence of a business_purpose for all other expenses claimed on schedules c of petitioners’ income_tax returns for the years at issue accordingly we hold that petitioners are not entitled to deduct any of the expenses claimed on schedules c for those years because mr sada was not in the business of selling cars as a sole_proprietor and did not hold the vehicles for the production_of_income b gross_receipts reported on schedules c respondent disallowed all the expenses claimed on the schedules c but did not make any adjustments to the gross_receipts we have held that mr sada was not in the trade_or_business of selling the vehicles and did not hold the vehicles for the production_of_income consequently mr sada did not have schedule c gross_receipts from his purchase and sale of the vehicles therefore the gross_receipts should be eliminated from the computations of petitioners’ taxes for the years at issue c gain_or_loss on sales of vehicle sec_1 desert sequoia in the amended answer respondent asserts that petitioners must recapture the depreciation on vehicles claimed on schedule c in in the year of the sale of the vehicle ie gain on the sale of the vehicles attributable to depreciation_deductions they claimed on their return is taxable as ordinary_income in the year_of_sale respondent has the burden of proving any new_matter pleaded in the amended answer see rule a canal corp v commissioner t c slip op pincite respondent was uncertain whether the depreciation claimed on petitioners’ return should be recaptured in when the desert sequoia was traded in or when the second sequoia was traded in therefore in the amended answer respondent asserted the full amount of the recapture in each tax_year and motor_vehicle purchase orders from boggus ford dated date and date indicate that mr sada traded in the desert sequoia serial number ending on the gold expedition which he acknowledges he purchased in and he traded in another toyota sequoia with a different serial number ending on the white expedition which he acknowledges he purchased in however mr sada denied owning a sequoia other than the desert sequoia he testified that the depreciation deduction claimed on the return was for the desert sequoia and we so find respondent’s position on brief is that in mr sada is required to recapture as ordinary_income dollar_figure of the depreciation deducted in for the desert sequoia and he is not required to recapture any of the depreciation_deductions in although mr sada was not in the trade_or_business of selling the vehicles and did not hold the vehicles for the production_of_income petitioners must report on their returns for the years at issue any gains mr sada realized on sales of the vehicles when he traded them in for new ones sec_1001 provides that gain from the sale_or_other_disposition of property equals the excess of the amount_realized from the sale over the adjusted_basis in the property sold the amount of gain realized is the excess of the amount_realized over the taxpayer’s adjusted_basis in the property and the amount of loss realized is the excess of the adjusted_basis over the amount_realized sec_1001 for purposes of computing gain_or_loss the amount_realized is defined by sec_1001 as the sum of any money received plus the fair_market_value of the property received furthermore the amount_realized generally includes the amount of liabilities from which the transferor is discharged as a result of the sale or disposition 331_us_1 sec_1_1001-2 income_tax regs while the amount_realized by the seller includes the amount of any debt secured_by the property that is assumed by the purchaser settlement charges to the seller used to pay off an existing loan do not increase the amount_realized on the sale of property see kurata v commissioner tcmemo_1997_252 in such an instance the seller has paid the debt there is no cancellation or forgiveness of the indebtedness here boggus ford did not assume the outstanding loans on the old vehicles mr sada effectively paid off the outstanding balances with the trade-in allowances and the new financing for the purchase of the new vehicles the amount_realized by mr sada on the trade-in of the desert toyota was the dollar_figure trade-in allowance he received generally the adjusted_basis of property equals its original cost increased by expenditures properly chargeable to capital_account and decreased by the greater of amounts allowed_or_allowable as depreciation_deductions sec_1011 sec_1012 sec_1016 and thus if the taxpayer claimed depreciation_deductions and the internal_revenue_service did not audit the return or otherwise disallow the deductions the full amounts of depreciation_deductions claimed by the taxpayer decrease the basis in the property even if the deductions were not properly allowable sec_1016 sec_1_1016-3 b income_tax regs mr sada purchased the desert sequoia for dollar_figure in date on form_4562 of his return he reported that it was placed_in_service in and he deducted dollar_figure on schedule c petitioners’ return was not audited and mr sada was allowed a deduction for the depreciation claimed for the desert sequoia on the return thus his basis in the desert sequoia was reduced to dollar_figure dollar_figure - dollar_figure in mr sada received a dollar_figure trade-in allowance towards the purchase_price of the gold expedition thus he realized dollar_figure of gain on the disposition of the desert sequoia in respondent asserts that pursuant to sec_1245 mr sada is required to recognize the dollar_figure gain as ordinary_income in sec_1245 provides for the recapture_of_depreciation as ordinary_income upon the disposition of sec_1245 property as relevant here sec_1245 property includes personal_property which is or has been property of a character subject_to the allowance for depreciation provided in sec_167 sec_167 provides the following general_rule there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence -- of property_used_in_the_trade_or_business or of property_held_for_the_production_of_income we have held that mr sada did not use the vehicles for which he claimed depreciation including the desert sequoia in a trade_or_business or for the production_of_income consequently the desert sequoia is not sec_1245 property nonetheless respondent argues that petitioners must recognize the recapture_income because they treated the desert sequoia as sec_1245 property by claiming depreciation_deductions for it on their return and the period of limitations for has expired so that respondent cannot adjust petitioners’ return by disallowing the improperly claimed depreciation for that year in support of that position respondent cites 854_f2d_755 5th cir affg 87_tc_1087 which applies the duty_of_consistency the duty_of_consistency applies when the taxpayer made a representation or reported an item for federal_income_tax purposes in one year the commissioner acquiesced in or relied on that representation or report for that year and the taxpayer attempts to change that representation or report in a subsequent year after the period of limitations has expired with respect to the year of the representation or report and the change is detrimental to the commissioner 103_tc_525 affd 100_f3d_778 10th cir see also herrington v commissioner supra pincite when these requirements are met the commissioner may treat the previous representation by the taxpayer as true although in fact it is not herrington v commissioner supra pincite the duty_of_consistency is an affirmative defense raised by respondent and respondent has the burden of showing that it applies see rule a respondent did not raise the duty_of_consistency as an affirmative defense in the amended answer but merely alluded to it in respondent’s opening brief by citing herrington moreover as discussed below respondent has not shown that the third requirement has been met and thus has not met his burden of establishing that the duty_of_consistency applies on form_4562 of petitioners’ return mr sada reported that depreciable_property was placed_in_service in and he claimed a depreciation deduction of dollar_figure on schedule c thus the first requirement is met the commissioner acquiesces or relies on a representation of the taxpayer when the taxpayer files a return that contains an inadequately disclosed item and the commissioner accepts that return and allows the period of limitations to expire without an audit of that return herrington v commissioner supra pincite petitioners’ return was not audited and mr sada was allowed a deduction for the depreciation claimed for the desert sequoia on the return thus the second requirement is also met however mr sada never took an inconsistent_position with respect to his activity of buying and selling the vehicles petitioners’ return claimed depreciation for property placed_in_service before when respondent audited petitioners’ return respondent disallowed that depreciation deduction the return put respondent on notice that mr sada likely claimed depreciation for that property on his return respondent has not established that the period of limitations for assessing additional tax for had expired when the audit of petitioners’ return was completed because respondent did not raise the duty_of_consistency as an affirmative defense in the amended answer and has not met the burden of establishing that the duty_of_consistency applies in this case we hold that mr sada is not subject_to the recapture provisions of sec_1245 mr sada purchased the desert sequoia in date and disposed of it in date the gain he realized is taxable in as long-term_capital_gain and not as ordinary_income see sec_1222 other vehicles the record establishes that the trade-in allowances mr sada received for all of the vehicles was less than the amounts he paid for them mr sada has not been allowed the depreciation_deductions he claimed on the vehicles except for the depreciation_deductions he claimed for the desert sequoia on petitioners’ return consequently mr sada realized losses on the other vehicles when he traded them in sec_165 generally allows a deduction for any loss sustained during the taxable_year that is not compensated by insurance or otherwise however in the case of an individual sec_165 limits deductible losses that are not incurred either in a trade_or_business or a transaction entered into for profit to losses arising from fire storm shipwreck or other_casualty or from theft a loss sustained on the sale of a vehicle used exclusively for personal_use is not deductible pursuant to sec_165 and petitioners may not deduct mr sada’s losses on the vehicles ii self-employment taxes respondent determined that mr sada was liable for self- employment_tax on the gross_receipts he reported on the schedule c for each year at issue and allowed petitioners a deduction for half of those taxes we have held that those gross_receipts are not included in mr sada’s income consequently he is not subject_to self-employment taxes on the gross_receipts reported on the schedules c for the years at issue iii medical_expenses respondent disallowed petitioners deduction for medical_expenses of dollar_figure claimed on schedule a of their return sec_213 allows a deduction for expenses paid during the taxable_year for medical_care that are not_compensated_for_by_insurance_or_otherwise and to the extent that such expenses exceed percent of adjusted_gross_income for petitioners reported total medical_expenses of dollar_figure and adjusted_gross_income of dollar_figure their adjusted_gross_income for is increased by dollar_figure to dollar_figure for the disallowed net_loss claimed on schedule c for that year consequently if petitioners had substantiated the amount of medical_expenses they paid in they could have deducted only medical_expenses in excess of dollar_figure at trial mr sada produced receipts and statements regarding medical services provided to him and his family during the years at issue he provided explanations of benefits from mutual of omaha for and most of and from american administrative group for the end of and all of the explanations of benefits indicate that the medical insurance was provided through mrs sada’s employment the mutual of omaha explanations of benefits show that mrs sada and the rest of the sada family were also covered by another insurance carrier and show the amount of the claim paid_by coinsurance the explanations of benefits from american administrative group did not show the amount_paid by coinsurance mr sada did not provide the court with the other carrier’s explanation of benefits of the two dozen receipts for all but two were for dollar_figure or less one receipt was for dollar_figure a receipt dated date from a surgeon indicates that mrs sada paid a dollar_figure cash deposit for surgery on date her insurance company’s explanation of benefits shows a claim totaling dollar_figure for services provided by that surgeon to mrs sada on date the explanation states that the claim was being denied because it was filed late petitioners did not provide an explanation of benefits from the coinsurance or a statement of mrs sada’s account from the surgeon although mr sada produced the receipt for the cash deposit for the surgery as well as receipts for smaller amounts that he or mrs sada paid in cash for medical services on other dates he did not provide a receipt from the surgeon or a canceled check showing that petitioners had in fact paid any or all of the dollar_figure he did not provide any evidence of cash withdrawals used to pay the bill and the bank records mr sada produced did not show any cash withdrawals large enough to pay the bill accordingly we hold that petitioners have failed to substantiate that they paid medical_expenses in excess of percent of their adjusted_gross_income for iv accuracy-related_penalties initially the commissioner has the burden of production with respect to any penalty addition_to_tax or additional_amount sec_7491 the commissioner satisfies this burden of production by coming forward with sufficient evidence that indicates it is appropriate to impose the penalty see 116_tc_438 once the commissioner satisfies this burden of production the taxpayer must persuade the court that the commissioner’s determination is in error by supplying sufficient evidence of an exception id respondent determined an accuracy-related_penalty against petitioners under sec_6662 for each of the years at issue sec_6662 and b imposes a penalty in an amount equal to percent of the portion of the underpayment attributable to negligence or disregard of rules or regulations negligence includes any failure by the taxpayer to make a reasonable attempt to comply with the provisions of the internal_revenue_code to keep adequate books_and_records or to substantiate items properly see c sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs a taxpayer is not liable for the penalty if he shows that he had reasonable_cause for the underpayment and that he acted in good_faith sec_6664 respondent has established that there is an underpayment_of_tax for each of the years at issue attributable to unsubstantiated itemized_deductions claimed on schedules a and net losses claimed on schedules c for mr sada’s purchases and sales of vehicles that petitioners used solely for personal purposes petitioners failed to maintain and produce adequate_records to substantiate the deductions they claimed on the schedules a and c the records they produced were incomplete and thus misleading the law is clear that deductions for vehicles used solely for personal purposes are not allowed accordingly respondent has met the burden of production with respect to the accuracy-related_penalty for each year at issue sec_6664 provides that the sec_6662 penalty shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and the taxpayer acted in good_faith whether a taxpayer acted with reasonable_cause and in good_faith is determined on a case-by-case basis taking into account all relevant facts and circumstances including the taxpayer’s experience knowledge and education sec_1_6664-4 income_tax regs generally the most important fact is the taxpayer’s effort to assess the proper liability id reliance on a tax professional may demonstrate that the taxpayer had reasonable_cause and acted in good_faith where the taxpayer establishes that the adviser was a competent professional with sufficient expertise to justify the taxpayer’s reliance the taxpayer provided the adviser with necessary and accurate information and the taxpayer actually relied in good_faith on the adviser’s judgment 133_tc_112 115_tc_457 113_tc_135 petitioners have not established that their reliance on their return preparer was reasonable or in good_faith first petitioners presented no evidence with respect to their return preparer’s experience or qualifications petitioners’ return preparer attended the trial but did not testify mr sada stated that the return preparer was neither an accountant nor an enrolled_agent second petitioners did not establish that they provided necessary and accurate information to the return preparer particularly regarding the purchases and sales of the vehicles petitioners presented no evidence regarding what if anything mr sada discussed with the return preparer finally petitioners did not establish that they actually relied in good_faith on the return preparer’s judgment mr sada hired him because he came highly recommended mr sada initially testified that his return preparer had been recommended to him by more than a thousand people but later reduced the number to a couple dozen people however mr sada knew nothing of the preparer’s qualifications except that he has a license to be in business as a tax preparer and has prepared thousands of income_tax returns for people mr sada did not investigate whether his return preparer was a certified_public_accountant mr sada did not establish that his return preparer was a competent professional with sufficient expertise to justify his reliance on him petitioners did not seek professional advice from an accountant or an attorney they have not shown that they acted with reasonable_cause or made a good_faith effort to properly report their taxes for the years at issue accordingly we hold that petitioners are liable for the accuracy-related_penalties under sec_6662 for and we have considered all arguments made and to the extent not mentioned we conclude they are moot irrelevant or without merit to reflect the foregoing and the concessions of the parties decision will be entered under rule
